Citation Nr: 0127606	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  96-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to 
March 1990.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2000, the Board upheld the RO's denial of this claim.  
The veteran filed a timely appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).

In March 2001, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed a motion to vacate 
the Board's decision and to remand this matter for 
development and readjudication solely on the basis of the 
Veterans Claims Assistance Act of 2000 (the "VCAA"), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2001).  The VCAA enacted in November 2000, four months after 
the Board issued the decision in this case in July 2000.  The 
Court granted the motion that month, vacating and remanding 
the case to the Board.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the veteran's claim 
under both the new and old criteria for the evaluation of 
claims and all available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
received.  

2.  The veteran has received no awards or decorations noting 
that he "engaged in combat with the enemy."

3.  The veteran contends that his post-traumatic stress 
disorder (PTSD) is the result of flying during his active 
service.  

5.  Credible sworn evidence does verify that the veteran flew 
during his active service.

6.  The most probative competent medical evidence fails to 
diagnosis the veteran with PTSD caused by any incident or 
event in service.  

7.  An acquired psychiatric disability was not present in 
service, evident to a compensable degree within one-year 
following the veteran's discharge from active service, or 
shown to be related to military service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5100, 5102, 5103, 5103A, 
5107 (West 1991); 38 C.F.R. §§  3.303, 3.304 (2001).  

2.  An acquired psychiatric disability was not incurred in or 
aggravated by service and its incurrence during service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 
1137, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§  3.303, 3.304, 3.307, 3.309(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above and within the Board's decision of July 2000, 
the veteran served on active duty from March 1970 to 
March 1990 in the United States Air Force.  Service personnel 
records indicate that the veteran was a material storage and 
distribution supervisor.  Service personnel records do not 
indicate that the veteran was exposed to combat during his 
active service and the veteran has not claimed exposure to 
combat during service.  

A review of service medical records from March 1970 to 
March 1990 shows that they reflect generally sporadic 
treatment between 1971 and October 1989 for disabilities not 
at issue in this claim.  In April 1986, he appeared at a 
medical facility perspiring, trembling and with shortness of 
breath.  He complained of symptoms of palpations and insomnia 
as well as apparently two other symptoms that are 
indecipherable.  The history further referred to aircraft 
flying duties.  The provider's impression was depression and 
panic attack symptoms and "stress disorder [indecipherable 
word] to phobia."  He was provided antidepressant treatment.

The veteran contended at various times during the appeal that 
service medical records are missing.  As detailed below 
extensive efforts by the RO to obtain alleged additional 
medical records from the National Personnel Records Center 
(NPRC) and directly from the United States Air Force have 
failed.  Moreover, the veteran's own statements have cast 
doubt as to whether any service medical records were created 
relating to the claim for PTSD.  At a service evaluation in 
July 1989, the veteran made no reference to a psychiatric 
disorder or symptoms related to a psychiatric disability.  
Psychiatric evaluation was found to be normal.  It was noted 
that the veteran denied and review of the medical records 
failed to reveal any significant medical or surgical history 
since the last examination in 1981.  The veteran completed a 
Dental Patient Medical History in November 1989.  He was 
specifically asked if he had received psychiatric treatment 
and did not respond in the affirmative.  The veteran was 
discharged from active service in March 1990.  

The veteran filed a claim for VA compensation and submitted 
an additional statement concerning a claimed disability in 
June 1990.  He itemized at least five disorders, but made no 
reference to a psychiatric disability.  In numerous 
statements filed by the veteran in 1990 regarding issues not 
before the Board at this time, he made no reference to a 
psychiatric disorder.  

A consultation sheet shows the claimant was referred in June 
1990 to a "MHC [Mental Health Clinic] Chronic Pain."  The 
recorded history was that he had back pain with minimal 
response to medications.  An evaluation was requested. 

At a VA general medical examination in July 1990, he again 
made no reference to a psychiatric disorder or symptoms 
related to a psychiatric disability.  At that time, the 
veteran noted numerous subjective symptoms, including, but 
not limited to, blurry eyes, pain, headaches and chest 
discomfort.  The VA examiner made no reference to any 
psychiatric disability or disorder.

In August 1990, an outpatient treatment record reflects the 
claimant was prescribed Elavil for chronic pain.  (The Board 
notes that Elavil is a well-recognized medication for 
treatment of depression.)  A later entry that month again 
refers to low back pain.  He was encouraged to follow up at 
the mental health clinic or vocational rehabilitation.   The 
side effects of Elavil were reviewed.

In an August 1990 VA orthopedic evaluation, the veteran noted 
numerous difficulties.  However, once again, he made no 
reference to any psychiatric symptoms.  A September 1990 VA 
cardiac examination contains a very detailed history 
reviewing multiple systems.  The physician noted no reference 
to any psychiatric disorder or symptoms, and further noted 
that apart from what was noted, there was no other remarkable 
problem.

In July 1991, the veteran filed a claim for VA compensation 
due to an anxiety disorder with depression.  This claim was 
filed approximately 1 year and 4 months after the veteran's 
discharge from active service.  The veteran submitted a 
June 1991 medical record indicating treatment for an anxiety 
disorder approximately 1 year and 3 months after his 
discharge from active service.  Additional medical records 
were obtained.  These records include a December 1991 
statement from a doctor ("P").  Dr. P. noted that the 
veteran had been under his care since August 1991, more than 
one year after the veteran's discharge from active service, 
for nervousness, depression, panic spells and phobias.  It 
was Dr. P.'s opinion that the veteran was totally disabled 
due to this condition.  

In April 1992, Dr. P. again stated that the veteran had been 
under his care since August 1991 for "very severe" PTSD.  
It was noted that the veteran's history "was that over a 3-
year period of time since 1989, his symptoms have been 
gradually worsening."  The veteran's fears of flying and 
anticipatory anxiety were mentioned.  

In August 1994, ("S."), Ph.D., a licensed clinical 
psychologist, stated that the veteran had been under his care 
for treatment of depression and features of PTSD since 
March 1993.  The symptoms included insomnia, guilt, anger, 
decreased concentration, suicidal ideation without a formal 
plan, social withdrawal, and being easily emotionally 
overwhelmed.  In November 1994, the  licensed clinical 
psychologist stated that the "patient has advised me" of 
clinical symptoms manifesting while in active military 
service.  It was noted that services were "reportedly" 
provided to the veteran either in September or October 1988.  

At the request of the RO, the veteran clarified the stressors 
that he associated with his active service.  In a statement 
received in December 1994, he reported that from 1982 to 1986 
he was required to fly to and from work.  He indicated that 
during this 4-year period he became nervous and panicked by 
flying.  He noted sweating, trembling, irritability and 
severe stress before and while flying.  The veteran also 
related that from either 1987 or 1988 he went "briefly" to 
see a psychologist at Wilfred Hall Hospital.  He appears to 
note hesitancy to seek psychiatric treatment due to fear of 
losing his security clearance.  The veteran also appears to 
associate the death of his grandfather in 1987 and 
grandmother in 1988 to his difficulties.  A 1988 divorce was 
also noted.  

It appears to be contended that in 1990 the veteran was seen 
and treated at an outpatient mental health clinic for anxiety 
and depression (however, in later statements, the veteran 
appears to retract this contention).  He has noted treatment 
by Dr. P. in August 1991.  Additional medical records were 
obtained.  They include outpatient treatment records of 
June through August 1990.  None of these records refer to a 
psychiatric disorder, as opposed to pain.  In this regard, it 
must be noted these records are consistent with the fact that 
in several statements to VA dated 1990, the veteran made no 
reference to psychiatric treatment.

In November 1994, ("S."), D.O., reported that the veteran 
had been under his care since March 1993 for a major 
depression.  Difficulties with dysphoria, irritability, 
insomnia, and trouble with concentrating were noted.  No 
reference was made to PTSD.  

In a March 1993 hospitalization, the veteran reported a 13-
year history of depression and anxiety.  This was described 
as the veteran's first psychiatric hospitalization.  The 
veteran also noted that his mother had a history of 
depression.  The veteran was diagnosed with recurrent major 
depression.  There was no diagnosis of PTSD.  

At a hearing held before a hearing officer at the RO in 
December 1994, the veteran contended that he was required to 
fly on an almost daily basis during his active service.  He 
commuted from Las Vegas to a classified test site.  He 
reported he developed a fear of flying in 1982 or 1983.  The 
diagnosis of anxiety depression was mentioned.  At this time, 
the veteran's representative stated, in pertinent part:

For the record, the doctor's reports do 
have a diagnosis of depression, and also 
a PTSD situation.  He really wasn't 
exposed to any severe, traumatic type of 
instance related to the fear of flying, 
but so severe that it kind of worked on 
the PTSD diagnosis.  

The veteran reported psychiatric treatment approximately once 
a week.  Testifying on the veteran's behalf was his spouse, 
who stated that the veteran was beginning to have troubles 
back in early 1985.  She noted difficulties with heights and 
nightmares.  The veteran indicated treatment of his condition 
in 1990, mostly at a VA clinic in Charleston.  

At a January 1995 VA examination, the veteran was diagnosed 
with a general anxiety disorder with depression.  The 
examiner indicated that if the service medical records at 
Wilfred Hall could be found, it would be helpful in 
determining the likely date of onset of this disorder.  

An additional attempt by the RO to obtain all pertinent 
service medical records was performed in December 1994.  In a 
January 1995 response, the NPRC noted that all records had 
been submitted to the RO.  

Additional outpatient treatment records were obtained by the 
RO.  None of the outpatient treatment records obtained 
indicate treatment for a psychiatric disability prior to 
June 1991.  

In September 1995, the veteran stated that he believed the 
reason his treatment for his disorder was never found was 
that these medical records were maintained at the Kelly Air 
Force Base, where he was stationed, while his treatment took 
place at the Wilfred Hall Hospital at Lackland Air Force 
Base.  He reported the treatment was sometime between 
September and December 1988.  He indicated that it was 
possibly that the records from Wilfred Hall were never 
incorporated with his service medical records at Kelly Air 
Force Base.

In September 1995, the RO contacted the Lackland Air Force 
Base in order to obtain the records cited by the veteran.  In 
an October 1995 response, the director of inpatient 
administration services noted that the veteran's records had 
been forwarded to the NPRC.  

The veteran submitted additional outpatient treatment records 
in October 1995.  These outpatient treatment records indicate 
treatment for chronic insomnia and a depressive disorder in 
June 1991.  The June 1991 treatment report indicates that the 
veteran was depressed because his brother had seriously 
injured himself while cleaning his gun.  The June 1991 
outpatient treatment report makes no reference to the 
veteran's active service.  

In June 1996, Dr. S. stated that the veteran's psychiatric 
and psychological difficulties persisted and "reportedly" 
commenced while the veteran was in active military service.  

The veteran has reported that he has both requested and 
received a copy of his service personnel records.  At that 
time, the veteran conceded that records from Wilfred Hall 
Hospital were not in his medical records.  He noted that he 
was still attempting to locate other records that would help 
his claim for service connection.  Additional medical records 
submitted by the veteran at this time do not indicate 
treatment for a psychiatric disability or psychiatric 
symptoms.  They instead note treatment for a sinus problem 
and irritation of the right eye.

Submitted on the veteran's behalf was a May 1996 letter from 
his sister.  The veteran's sister notes that in 1987 their 
grandfather had died followed by the death of their 
grandmother in 1988.  His grandparents had raised the 
veteran.  It was noted that after their deaths the veteran 
just started to "fall apart."  It was indicated that he 
began to withdraw, drank heavily, and was very depressed.  
She also noted that he became afraid of flying.  During this 
same year (1988) he also went through a lengthy legal battle, 
separation, divorce and loss of custody of his children.

In May 1996, the RO contacted Dr. S. and requested him to 
provide objective evidence to establish that the veteran had 
PTSD directly caused by his military service.  In a July 1996 
response, Dr. S., noted that the veteran had "reported to 
me" of his developing a phobia of flying as well as 
depression and anxiety while on active duty in the military.  
It was noted that Dr. S. believed the veteran 
"wholeheartedly."  He also noted that the veteran was 
completely honest and forthright in all of his dealings with 
him.

In July 1996 (more than 6 years after the veteran's discharge 
from active service), the veteran reported that in 1983, on 
one of his flights to his work site, the plane went through 
heavy turbulence and dropped suddenly.  He stated that the 
plane dropped approximately 10,000 feet.  It was reported 
that on many occasions the turbulence were so severe that it 
was impossible to land the plane.  As time went along, the 
veteran noted he had become very depressed, losing weight and 
having nightmares.  The veteran reported seeing a 
psychologist at Lackland Air Force Base, San Antonio, Texas, 
in 1988.  He indicated that he spoke with the psychologist 
about the pain he felt regarding the death of his 
grandparents.  The veteran stated that he was hoping the 
topic his phobia of flying would finally come out.  
Unfortunately, it was indicated that he did not continue 
counseling beyond the first appointment.  The veteran noted 
shame of his "weakness of phobia of flying."  He also noted 
that this condition would jeopardize his security clearance.  

In January 1998, the Board remanded this claim to the RO for 
additional development.  In January 1998, at the request of 
the Board, the RO requested records from the Social Security 
Administration (SSA).  Records obtained note that the veteran 
has been found totally disabled due to anxiety with PTSD and 
a panic disorder.  The basis for this determination was the 
January 1992 medical opinion of Dr. P.  

Obtained at this time was a January 1992 medical opinion from 
("E."), Ph.D., a psychological consultant for SSA.  It was 
noted that the veteran continued to have significant 
stressors "secondary to a failing marriage and pending 
divorce, and large potential indebtedness."  It was noted 
that the veteran had ongoing panic attacks, PTSD, dysthymia 
with distractibility and social withdrawal.  

Submitted along with records obtained from SSA is an 
automobile accident questionnaire indicating that the veteran 
was involved in an automobile accident in May 1991.  At that 
time, the veteran reported difficulties with low back pain 
and headaches.  He also noted that these symptoms were 
getting worse.  An August 1991 medical report from ("H."), 
M.D., refers to the May 1991 injury and the difficulties the 
veteran associated to this condition.  At that time, the 
veteran related that prior to the accident he was employed as 
a painter.  As a result of these injuries, however, the 
veteran had not been able to resume his normal work 
activities.  No reference was made to any service-connected 
disability or psychiatric symptoms.

In January 1998, ("P. H."), a fellow serviceman, stated 
that he had been assigned to Nellis Air Force Base from 1982 
through 1987.  During this time, he flew on numerous 
occasions on the same flight with the veteran from Nellis Air 
Force Base to the Nevada test site located at Tonopah, 
Nevada.  Mr. H. noted that on several occasions they 
encountered severe turbulence while flying to the test site.  
It was reported that the plane was frequently unable to land 
until the weather improved.  On one occasion the plane 
dropped about 10,000 feet.  On their return to Nellis an 
ambulance met the plane. Some of their workmates had 
collapsed due to the "extreme stress" and were transported 
to the Nellis Hospital.  He noted that he and the veteran 
went to a nearby tavern and had several drinks to calm their 
"frazzled nerves."  They reportedly routinely followed this 
protocol in an attempt to manage the normal stress and 
helplessness they experienced during these "unbearable 
flights."  

Mr. H. also reported that between 1982 and 1987 there were 
two classified Stealth fighter planes that crashed at the 
test site.  The veteran and he were among those who were 
detailed to recover the wreckage.  It was noted that Mr. H. 
experienced a crippling nervous feeling due to this 
experience.  

In March 1998, the veteran again noted difficulty with flying 
through heavy turbulence.  

At the request of the Board the RO made an additional attempt 
to obtain the pertinent medical records cite by the veteran.  
In a May 1998 response, the NPRC noted that all pertinent 
medical records had been forwarded to the RO.  

At the request of the Board, the veteran underwent a VA 
psychiatric evaluation in June 1998 to determine the nature, 
extent and etiology of the psychiatric disability.  It was 
noted the veteran's claims folder had been reviewed and a 
detailed history was provided.  The history recorded 
specifically noted reported treatment in 1986 when the 
veteran saw a "doctor" at the test site and told him he was 
not sleeping at night.  He further reported he was nervous 
and coming down with diarrhea, sweating and having nightmares 
where "he was falling and never hit the ground and he would 
wake up in a cold sweat."  The "doctor" recommended an 
antidepressant that the claimant took for a "week or so" 
and went to drinking.  

The examiner reported that VA records reveal that the veteran 
was somatic, complaining of various minor illnesses.  In 
interviewing the veteran it was noted that he provided a 
"history that contradicts itself."  The examiner concluded 
that the veteran's psychiatric disability began with an 
adjustment disorder when he left the military and was no 
longer employed.  The physician stated that the veteran's 
description of his symptoms "nicely fit the scenario."  It 
was indicated that had the veteran sought employment 
immediately after leaving the military he may not have 
developed depression and anxiety.  The examiner stated that 
the veteran was suffering from a depression due to his 
retirement, something that occurs in 50 percent of men.  

Regarding the veteran's claimed stressor of flying during 
turbulence, the examiner concluded that the veteran was not 
suffering from PTSD.  The physician concluded that the 
veteran did not provide enough symptoms and did not describe 
the symptoms he had as intensive.  It was also observed that 
the veteran abused alcohol severely over the years, before 
1982, when the incidents of flying occurred that allegedly 
gave him PTSD.  It was noted the veteran's alcohol abuse must 
be viewed with suspicion as a cause of his depression and 
anxiety.  An addiction to Benzodiazepine was also indicated.  
His current psychiatrist was watching him closely.  A 
difficulty with anxiety due to withdrawal from Benzodiazepine 
was also considered.  

The veteran was diagnosed with alcohol abuse, Benzodiazepine 
dependence, a major depression with anxiety, and personality 
traits of dependency.  With regard to the veteran's claim of 
PTSD, it was concluded that the veteran had not experienced 
an event outside the range of usual human experience.  He did 
not have any intrusive or recurrent distressing recollections 
of the events of being in a plane in turbulence.  While the 
veteran noted dreams and flashbacks, he did not describe 
feelings of detachment, estrangement, or a foreshortened 
future.  No hypervigilance or exaggerated startled response 
was found.  With regard to the veteran's symptoms, the 
examiner concluded that the veteran's difficulties with 
falling asleep, irritability and difficulties concentrating 
could all be explained as the basis of the veteran's 
depression.  

In support of the veteran's claim, he submitted a September 
1998 medical opinion from ("C."), M.D.  At that time, the 
veteran stressed that he had a "stressful job cleaning up 
after crashes at the Nellis Test Range and drinking heavily 
while doing so in order to cope."  The veteran's difficulty 
with turbulence while on plane trips was also noted.  His 
mood was also found to be depressed and his affect was rather 
anxious appearing.  The veteran was diagnosed with a major 
depression, severe, without psychotic feature, but with 
anxiety, a history of alcohol abuse, a history of 
pathological gambling, and PTSD.  The examiner concluded his 
belief that the veteran was disabled as a direct consequence 
of his prior work for the Air Force as he had no psychiatric 
history prior to that time.  

In September 1998, the veteran had requested a copy of his 
service medical records.  That month, the RO provided the 
requested information.  A Supplemental Statement of the Case 
was issued by the RO in January 1999.  That month, the 
veteran requested that the record be returned to the Board 
without delay.  In January 1999, the veteran's representative 
at that time wrote to the RO and stated that the veteran 
"wishes to waive due process and send file to [Board.]"  
The case was sent to the Board in March 1999.

In April 1999, as the Board was in the process of evaluating 
the veteran's appeal, it received a communication from the 
veteran's attorney indicating that she had been recently 
appointed the veteran's representative in this case.  The 
veteran had been previously represented by a service 
organization that provided written argument on behalf of the 
veteran in February and April 1999.  The veteran's attorney 
requested an additional copy of all information located in 
the veteran's claims folder. 

While the veteran's previous representative had waived due 
process requirements, in order to provide the veteran with 
every consideration, the Board remanded this case to the RO 
in April 1999 in order to allow the attorney the opportunity 
to review the claims folder and provide additional evidence 
and argument on the veteran's behalf.  At this time, it asked 
that the veteran's attorney expedite her review of this case 
in order for VA to proceed in a full and prompt evaluation 
and adjudication of this claim.  In January 2000, eight 
months after the Board had remanded this case to the RO, the 
veteran attorney provided the VA with a two sentence 
statement indicating that she had no additional argument or 
evidence to submit.

As noted above, in March 2001, the General Counsel filed a 
motion to vacate the Board's decision and to remand this 
matter for development and readjudication solely on the basis 
of the VCAA.  No other reason for this remand was provide by 
either the General Counsel or the veteran's attorney.  In May 
2001, the Board contacted the veteran's attorney and provided 
her with 90 days upon which to submit evidence and argument 
in support of the veteran's claim.  Written agreement was 
finally received from the veteran's attorney on August 27, 
2001.  At this time, the representative waived RO 
consideration of this argument and evidence.

Evidence submitted in August 2001 with a waiver of 
consideration by the RO includes copies of previously 
submitted evidence and statements from the veteran and others 
reiterating previous contentions.  Copies of service 
department records dated August 1986, June and August 1990 
were submitted and are noted above.  It was acknowledged that 
the record dated August 1986 was the event that the veteran 
had previously recalled as occurring in 1988.  A July 2001 
statement was submitted from Dr. S.   He noted he is a D.O. 
and had served as a chief of a mental health clinic in the 
service department.  Dr. S. stated the veteran's current 
diagnosis is Major Depressive Disorder or Generalized Anxiety 
Disorder.  Dr. S. again indicated that "from the history 
available to me" these conditions developed during the 
veteran's period of active service and "persisted."  The 
physician indicated that many of the veteran's symptoms are 
"compatible" with PTSD they were also compatible with other 
mood and anxiety disorders.  The physician stated that he did 
not believe the veteran's exposure to plane turbulence met 
the DSM-IV-TR criteria for a "stressor" as it did not 
involve actual or threatened death or serious injury, but 
that due to the veteran's anxiety disorder, he experienced 
the turbulence as life threatening. 

June 2001 statements from Dr. Z, a psychologist, provided a 
diagnosis of severe, chronic PTSD.  The recorded history was 
that the claimant had performed a "very emotionally 
difficult job" of cleaning up after aircraft crashes.  He 
also reported panic attacks before and after flying "until 
it got so bad he could not function anymore."  The 
psychologist stated that it was his professional opinion 
after interview and review of the record that the veteran had 
PTSD from his traumatic experiences in service.  He added 
that since the claimant "showed no evidence of manipulation 
or malingering, nor does he have a personality disorder, his 
account of the facts of his case may be taken at face value 
to represent the truth."  

A June 2001 report from Dr. S., also a psychologist, states 
the veteran has severe depression and features of PTSD.  He 
also concurred in the diagnosis of PTSD. 


II.  Duty to Assist

As noted above, in November 2000 the VCAA was enacted.  The 
new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they are 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2));

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA has further published final regulations implementing the 
VCAA.   66 Fed Reg. 45620 (August 29, 2001).  As VA noted, 
with exceptions concerning claims to reopen following prior 
final denials not pertinent to this matter, "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Thus, the 
clear intent of the rule making was merely to implement the 
statutory provisions, not to create any additional 
substantive rights.  Accordingly, it follows that if the 
requirements of the VCAA are satisfied, so are the 
requirements of the VCAA regulations.

The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  This revision 
of the law has no bearing on this matter as in July 2000 the 
Board had found the veteran's claim to be well grounded.  As 
a result, the Board had discussed, in detail, the duty to 
assist the veteran in the development of his case, the duty 
that had been performed in this case, and the actions of the 
RO to fulfill the duty to assist.  

The duty to assist includes obtaining medical records and 
examinations when indicated by the facts and circumstances of 
the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  "Full compliance with the (statutory duty to 
assist) also includes VA assistance in obtaining relevant 
records from private physician when (the veteran) has 
provided concrete data as to time, place, and identity."  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

In reviewing this case, the Board must note the outstanding 
efforts of the RO in its attempts to assist the veteran.  The 
RO has made numerous efforts to obtain the service medical 
records that the veteran contends are missing from the record 
as well as other records cited by the veteran. 

The service medical records now contained within the 
veteran's claims folder indicate no gaps in treatment and no 
indication of missing pertinent records.  The veteran had 
made general allegations that additional pertinent service 
medical records exist.   When the veteran provided more 
specific statements, however, he spoke about the pain he 
sustained because of the deaths of his grandparents.  He 
indicated that he was "hoping the topic of my phobia of 
flying would finally come out."  He has also stated that he 
did not continue counseling "beyond the first appointment."  
The Board finds these specific statements are more credible 
than the general statements alleging sustained treatment.  

The most recent submission from the claimant's attorney 
refers to the service medical record entry in August 1986 as 
the date of the episode of treatment and concedes this is the 
event in question. With the most recent submission by the 
veteran's attorney, it appears that the argument that there 
are outstanding service medical records has been resolved.  
The veteran's attorney has acknowledged that the August 1986 
record covered the event the veteran previously had reported 
was in 1988 (or at times perhaps 1987).  

In light of all these facts, the Board finds that the 
veteran's own statements regarding alleged further extensive 
missing records of relevant in service treatment are not 
credible.  The Board must conclude that even if it were 
conceded that this alleged additional counseling event took 
place, this counseling report would fail to note the 
veteran's currently alleged stressor or stressors or of 
symptoms related to those events.

The record further demonstrates multiple attempts by VA to 
obtain the complete service medical records.  These attempts 
have included specific requests to the facility at Wilford 
Hall facility where the alleged treatment took place.  The 
record demonstrates clearly that the facility had no such 
records and that any such records that did exist would have 
been provided to the NPRC.  Multiple responses from the NPRC 
clearly indicate that all existing service medical records 
have been obtained.  In the language of the VCAA, the record 
in this case demonstrates that no additional service medical 
records exist, and that further attempts to obtain such 
alleged records would be futile.  The veteran and his 
representative or attorney have clearly been provided 
repeated notice of the efforts to obtain the records and the 
results of those attempts.  Consequently, the Board finds all 
requirements with regard to both the duty to assist and any 
notice requirements imposed by the VCAA has been fully 
discharged in this matter with regard to the service medical 
records.

The Board finds that the RO's actions meet the requirements 
of the January 1998 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO has obtained the veteran's SSA 
records and afforded the veteran an examination by a VA 
psychiatrist to determine the nature and etiology of the 
current acquired psychiatrist disorder.  Based on the 
information obtained, the Board does not find that there is 
any basis to return this matter under Stegall for further 
development.

With regard to the VCAA, the Board specifically finds that 
the VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist regarding this 
issue.  The RO has obtained all pertinent records regarding 
this case and the veteran has been effectively notified of 
the evidence required to substantiate his claim.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  The veteran has been 
fully advised of the status of the efforts to develop the 
record as well as the nature of the evidence needed to 
substantiate this claim in multiple communications from the 
RO and the Board.  He and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate this claim.  To even suggest that the veteran 
does not understand what evidence is required to substantiate 
this claim is to ignore his many statements and submissions 
of evidence.  The evidence the veteran has submitted has been 
both detailed and specific to the issue at hand.  As a 
result, the Board finds that the veteran clearly understand 
the evidence required in this case.  Accordingly, a third 
remand is unwarranted.

In any event, as the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  Accordingly, the Board finds that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

III. Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for PTSD, codified 
at 38 C.F.R. § 3.304(f), service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  The VA regulation was 
changed in June 1999 to conform to the Court's determination 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time. 

The record before the Board demonstrates that a diagnosis of 
PTSD has been reported.  The veteran has maintained that he 
was exposed to stressful incidents in active service that 
resulted in PTSD.  Some medical providers, though by no means 
all, appear to have accepted the veteran's account of his 
experiences as supporting a diagnosis of PTSD.  
Notwithstanding, as stated by the Court, "[j]ust because a 
physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991). 

Under the framework established by Zarycki v. Brown, 6 Vet. 
App. 91 (1993), the Board must make an explicit determination 
as to whether the veteran engaged in combat with the enemy.  
The record in this case, based on a review of the service 
personnel records, his statements, and a review of the 
evidence of record, would clearly support the conclusion that 
he never engaged in combat with the enemy. 

Where the record does not reflect evidence that the claimant 
engaged in combat with the enemy under 38 U.S.C.A. § 1154(b), 
his assertions, standing alone, can not as a matter of law 
provide evidence to establish that he "engaged in combat 
with the enemy" or that an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" can not be provided by medical opinion based on 
post-service examination.  Moreau, 9 Vet. App. at 394-96.  
This means that other "credible supporting evidence from any 
source" must be provided.  Cohen, 10 Vet. App. at 147. 

A review of the veteran's written statement and testimony 
indicates that the events in service claimed as alleged 
"stressor" events (hereinafter sometimes referred to as the 
"traumatic events") are as follows:

(1) Repeatedly flying in turbulence.

(2) Being involved in the cleanup after 
crashes of Stealth fighters.

The Board has considered, in detail, the veteran's alleged 
"traumatic events" as well as the statements and evidence 
submitted in support of his claim.  The veteran has 
repeatedly made reference to the stress he associated to 
flying on a regular basis during his active service in the 
Air Force.  The August 1986 service medical record entry 
refers to such a reaction to flying.  A January 1998 
statement of Mr. H. confirms this alleged stressor and the 
Board would concede that during his active service the 
veteran flew in turbulence.  Accordingly, alleged stressor 
number one has been verified.  With regard to traumatic event 
number two (cleaning up after crashes at the Nellis Air Force 
Base) the Board must note that while this stressor is noted 
by Mr. P. H., the veteran himself makes infrequent reference 
to this traumatic event in his numerous statements.  The 
veteran did not initially indicate nightmares, flashbacks, or 
other psychiatric symptoms associated with the recovery of 
the wreckage of Stealth fighters.  Significantly, while Mr. 
H. noted that he experienced a "crippling nervous feeling" 
associated with this event, he does not report any 
difficulties the veteran had with this experience.  There is 
no indication that the veteran or Mr. H. was involved in the 
removal of bodies associated with these crashes.  In a June 
2001 report, a psychologist states the claimant gives a 
history that such clean up was "emotionally difficult" 
without explanation of why.  Moreover, the record shows that 
reports of those providers who have supported his claim 
conspicuously lack reference on numerous occasions to such an 
event.  For purposes of this determination, the Board will 
assume without deciding that event number two occurred.

Even if the Board was to concede that the alleged stressors 
did, in fact, occur, the Board must now make a determination 
of whether these alleged stressors have caused PTSD.  With 
regard to the veteran's own allegations that these alleged 
stressors have caused PTSD, the Board must find that the 
veteran is not competent to make such a medical 
determination.  As stated by the Court, where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
is not competent to provide a medical opinion diagnosing 
himself with PTSD.  See Hyder v. Derwinski, 1 Vet. App. 221, 
225 (1991), and Contreras v. Brown, 5 Vet. App. 492 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is a province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical professional over the other when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The medical evidence in favor of the claim includes diagnoses 
of PTSD from Drs. S. (the licensed clinical psychologist), 
S., Z. and P.  Based on a review of these medical opinions, 
the Board must find that the medical determination that the 
veteran suffers from PTSD due to, or as a result of, a 
stressor involving frequent flying, turbulence during these 
flights, and cleaning up after crashes, are entitled to very 
limited probative weight.  The medical opinions in question 
fail to provide a compelling rationale for the conclusion 
that the veteran suffers from PTSD due to those events.  
Quite fundamentally, the medical opinions do not cite a 
credible basis for the conclusion that the veteran suffers 
from PTSD due to service.  They provide, at best, a 
generalized diagnosis based on the veteran's recollection of 
events.  None of them indicate specifically how the 
diagnostic criteria are met with respect to establishing the 
presence of PTSD based upon events in service.  

These medical providers take the veteran's reports as to the 
presence of symptoms in service and the persistence of those 
symptoms as the correct history at face value.  The medical 
providers do not address the discrepancies between that 
history and the other evidence of record.  The contemporary 
evidence from and proximate to service that fails to support 
the claim of persisting symptoms following the one episode in 
August 1986 comprises at least the following:

1)  No affirmative reference to psychiatric disability, 
treatment or symptoms, apart from the one entry in August 
1986. 

2) Affirmative indication of a normal psychiatric status at 
the time of the final service medical examination and denial 
of any manifestation of a psychiatric illness.

3)  Failure of the veteran to claim that he had received any 
psychiatric treatment even when specifically asked on the 
November 1989 Dental Patient Medical History.  

4)  Failure of the veteran to mention any psychiatric 
disability or symptoms in the claims for service connected 
disabilities in June 1990 when he is itemizing other 
disorders.

5)  Failure of the veteran to mention psychiatric disability 
or symptoms in multiple communications with VA in 1990 and 
into 1991.

6)  No reference to psychiatric disability or symptoms in 
outpatient treatment records of June through August 1990.  
Referrals to a mental health clinic and medication are only 
in the context of chronic pain.

7) The veteran's failure to mention psychiatric disability or 
symptoms on VA examination in August 1990.

8) The veteran's failure to mention psychiatric disability or 
symptoms during a detailed review of all systems on VA 
cardiac examination in September 1990.

9)  The initial treatment records for a psychiatric 
disability in June 1991 indicates that the veteran was 
depressed because his brother had seriously injured himself 
while cleaning his gun.  The report makes no reference to the 
veteran's active service. 

The Board has considered the explanation offered as to why 
the veteran hesitated to report problems in service, fear of 
loss of security clearance.  The Board finds this is a very 
dubious explanation for the lack of mention of either 
manifestations or treatment at the time of the final 
examination in service or the November 1989 Dental history 
form.  Even if this explanation could be stretched to account 
for the silence of these reports, it can not account for the 
silence of the original claim or the silence of the extensive 
original treatment records as to complaints or history 
consistent with PTSD or a psychiatric disability related to 
service.  

The Board finds that particular probative value must be 
assigned to the fact that the initial records relating to 
treatment for psychiatric symptoms in the first year after 
service are conspicuous for the complete absence of 
indication of a psychiatric disorder related back to and/or 
persisting since service.  This is completely inconsistent 
with the allegations of continuity of symptoms from some 
point in service to when the first diagnosis of PTSD appears.  
In summary, the Board finds the veteran's own statements, 
made proximate to the events in question and prior to the 
claim for compensation benefits for PTSD, are the most 
credible.  These statements are completely inconsistent with 
the claimed existence of the disability in service which is 
the core of the current claim.  The Board does not doubt that 
it may well be the veteran's current recollection that such 
symptoms persisted over this period, but the more probative 
evidence, his own statements at the time in question, shows 
that memory is incorrect.  

The history provided by the claimant is obvious an essential 
foundation for the favorable medical opinions of record.  For 
example, in August 1994 Dr. S. noted he first saw the veteran 
in 1993 for depression and "features of PTSD."  In November 
1994, Dr. S. reported that the veteran had "advised" him 
that PTSD symptoms had been present in service.  Dr. S. again 
reiterated in 1996 that the veteran had reported the 
existence of relevant symptoms in service and that he 
believed the veteran.  Dr. Z. in June 2001 offered his 
opinion that the veteran's history was credible and that 
there was no evidence of manipulation or malingering in Dr. 
Z.'s view.  

The Board must point out that the question is not whether the 
veteran is deliberating misrepresenting facts in pursuit 
compensation benefits but whether his recollections or the 
contemporary records, including his own statements, is 
entitled to more probative weight as to what is the accurate 
history of the disability.  Dr. Z.'s affirmation of the 
veteran's sincerity, which the Board does not dispute, does 
not address the underlying question of whether the claimant's 
recollections, and those of other lay parties (including a 
family member), are correct when they are inconsistent with 
the contemporary records.  Dr. S. (and other health care 
providers who have supported his claim) clearly had no first 
hand knowledge of the veteran's condition prior to whenever 
they began to see the veteran after service, and relied upon 
the statements of medical history provided by the claimant as 
to the existence of and persistence of relevant symptoms in 
service that are not supported by the record.  In April 1992, 
Dr. P. notes that the veteran developed PTSD from his 
traumatic exposure to his phobia of flying.  Once again, 
however, the medical provider indicates his opinion is based 
upon reports that symptoms have been present since 1989.  
This premise is contrary to the more contemporaneous 
evidence.  

Beside the fact that the providers who supported the claim 
have relied upon statements of medical history that the Board 
finds are not accurate, none of these examiners detail how 
the diagnostic criteria for PTSD due to events in service 
have been satisfied.  Accordingly, the Board gives these 
medical opinions very limited probative weight.  In this 
regard, it is important to note that the Court has rejected 
the "treating physician rule" that gives the opinions of 
treating physicians greater weight in evaluating claims made 
by veterans.  Guerrieri, 4 Vet. App. at 473.  As stated by 
the Court, "[w]hile it is true that the [Board] is not free 
to ignore the opinion of a treating physician, the [Board] is 
certainly free to discount the credibility of that 
physician's statements."  Sanden v. Derwinski, 2 Vet. App. 
97, 101 (1992).  As stated by the Court, opinions based on a 
history furnished by the veteran and unsupported by the 
clinical record are of low or limited probative value.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  

The Board must find that the medical opinion of June 1998 is 
entitled to great probative weight.  This opinion provides a 
compelling rationale for the conclusion that the veteran does 
not suffer from PTSD.  The physician specifically noted in 
his report of medical history the account of the August 1986 
episode.  The physician provides numerous bases for his 
conclusion: (1) that the veteran did not describe any 
intrusive or recurring distressing recollections of events of 
being in a plane in turbulence; (2) his failure to describe 
intense psychological distress; (3) his failure to note 
feelings of detachment or estrangement from others; (4) his 
ability to feel love for his spouse and his daughter; (5) his 
failure to note hypervigilance or exaggerated startled 
response within the veteran; and (6) the physician's 
compelling rationale that the veteran's current symptoms 
could all be explained on the basis of the depression.  The 
Board notes that the physician referred to the stressor 
criteria under the Diagnostic and Statistical Manual, 3d 
Edition Revised (hereafter DSM-IIIR), (an event "outside the 
range of usual human experience") that has since been 
amended to a different and subjective standard (Diagnostic 
and Statistical Manual, 4th Edition, hereafter DSM-IV).  
Cohen, supra.  The Board does not find this distinction 
affects the weight to be accorded to the physician's 
conclusion since the physician based his conclusion not 
simply on the lack of a valid stressor under DSM-IIIR, but 
also on the lack of the host of other essential components of 
the diagnostic criteria listed above as (1) to (5) that 
existed under both DSM-IIIR and DSM-IV. 

It is important to note that service connection for PTSD 
requires medical evidence establishing a diagnosis of PTSD as 
well as a link, established by medical evidence, between the 
current symptomatology and the claimed inservice stressor.  
In this case, the VA physician of June 1998 provides a 
compelling rationale as to why the diagnostic criteria for 
PTSD were not met and there is no link between the alleged 
symptomatology and the claimed inservice stressors.  The 
Board must find that this opinion is entitled to great 
probative weight.  

The Board also finds that the service medical records in this 
case are also entitled to great probative weight.  The 
service medical records contain evidence of one episode in 
August 1986 of treatment and then are silent for any further 
indication of pertinent disability.  They also contain an 
affirmative finding of a normal psychiatric status on the 
examination after this episode and the veteran's failure even 
to claim psychiatric treatment for any reason in November 
1989. 

The Board also finds that the immediate post-service medical 
evidence is likewise entitled to great probative weight.  The 
outpatient records in June and August 1990 refer only to 
chronic pain as a reason for considering a referral to a 
mental health clinic and for Elavil.  When the veteran's 
medical history was reviewed in detail in August and again 
especially in September 1990, there is yet again a complete 
silence as to relevant complaints or history and an 
affirmative finding that there was no other problem than 
those listed.  Those listed did not include a psychiatric 
disability.  

If, as some health care providers have suggested, the veteran 
has had PTSD since his experience with flying in turbulence 
since service, the fact the veteran failed to indicate this 
condition or relevant symptoms following his service does not 
support these opinions.  The June 1991 outpatient treatment 
report, where the veteran notes chronic insomnia, anxiety and 
depression, indicates that these problems were associated 
with his brother's injury with a gun.  It does not support 
the contention that he has PTSD due to his active service.  
The health care providers who support the veteran's claim 
ignore (or have missed) the contemporary statements and 
reports of history linking psychiatric manifestations with 
post-service difficulties.

The Board has taken into consideration the Court's 
determination in Cohen, supra. In Cohen, the Board had 
conceded that a "stressor" existed and, more importantly, 
had not expressly found that this stressor did not cause 
PTSD.  In this case, the Board must concede that the two 
events alleged as "stressors" did, in all likelihood, occur 
during the veteran's active service.  However, the Board has 
found that a highly probative medical opinion has found why 
the diagnostic criteria for PTSD have not been met, quite 
apart from the question of the adequacy of the stressor.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of his claim are in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  As 
stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt rule has no application.  Id. at 56.  
"A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance."  Id. at 58.  In this case, 
for the reasons cited above, the preponderance of the 
evidence is against the claim.

IV.  Entitlement to Service Connection for
 An Acquired Psychiatric Disability other than PTSD

While it has been determined that the veteran does not suffer 
from PTSD as a result of a stressor in service, service 
connection may be granted for an acquired psychiatric 
disability, other than PTSD, resulting from a disease or 
injury incurred in or aggravated by service.  

A psychosis will be presumed to have been incurred in service 
if it is manifested to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2001).  In order to evaluate the veteran's claim on this 
issue, the Board must again make an analysis of the evidence 
that supports and refutes this claim.  Clearly, several of 
the veteran's attending physicians believe that the 
psychiatric disability was caused by active service.  

The veteran maintains that he was treated for a psychiatric 
disability during his active service.  As noted above, 
service medical records reflect one episode of treatment in 
August 1986.  The impression was depression and panic attack 
symptoms and "stress disorder [indecipherable word] to 
phobia."  He was provided antidepressant treatment.  The 
service medical records otherwise do not indicate treatment 
for a psychiatric disability.  

The post-service medical evidence of record also does not 
support the conclusion that he was seen for a psychiatric 
disability within one year of his discharge from active 
service.  The referrals to a mental health clinic and the 
provision of Elavil in June and August 1990 were noted 
specifically to be in the context of management of chronic 
pain.  The entries do not refer to history or symptoms of a 
separate psychiatric disability.  The first reference to an 
acquired psychiatric disability after the veteran's discharge 
from active service, the June 1991 outpatient treatment 
record, make no reference to the veteran's active service and 
clearly refers to events which have no association with the 
veteran's active service.  The Board finds this entry is 
particularly significant since it further demonstrates no 
continuity or link between events in service and the 
disability noted in June 1991 and no continuity of link 
between the prescription of Elavil in June and August 1990 
and the disability noted in June 1991. 

The early post service medical evidence is also at odds with 
the service origins of the claimed disabilty in other ways.  
The January 1992 medical report of Dr. E. notes the veteran's 
significant stressors secondary to a "failing marriage, 
impending divorce and large potential indebtedness."  Dr. E. 
makes no reference to the veteran's active service.  The 
August 1991 physical evaluation of the veteran, noting a 
vehicle accident occurring in May 1991, also makes no 
reference to active service.  It also provides a basis for 
the conclusion that the veteran's unemployability has no 
association with his active service.  It does indicate that 
prior to his accident, the veteran was employed as a painter.  
After his accident, the veteran failed to resume his normal 
work activities.  Drs. P., S., and Z. make no reference to 
this post-service injury.  By failing to account for such 
evidence, these medical providers demonstrate that their 
opinion was not based upon a comprehensive review and 
consideration of the record, thus clearly undermining their 
medical opinion that the veteran's difficulties are the 
result of his active service.  

The veteran's failure to file a claim for an acquired 
psychiatric disability in June 1990 also does not support the 
determination that the veteran suffered from psychiatric 
symptoms of service origins.  This negative evidence is very 
significant in this case because it is inconsistent with the 
veteran's later assertions that such a disability had been 
present during his active service or within one year of his 
discharge from active service.  If the veteran's psychiatric 
symptoms were so severe (as claimed by both the veteran and 
his attending physicians), the Board finds it 
incomprehensible that he did he not file a claim for a 
psychiatric disability in June 1990 when he was itemizing a 
number of other disabilities.  His explanation that he feared 
for his security clearance during active service if he 
mentioned such a disability obviously no longer had any 
bearing upon whether he could raise this question in a post 
service claim for benefits.  The VA examination of September 
1990, which makes no reference to a psychiatric disability, 
is likewise negative evidence that supports the denial of the 
veteran's claim.  This report also serves to indicate there 
was no continuity or link between the prescription of Elavil 
in June and August 1990 and the disability noted in June 
1991.  Moreover, the fact that the veteran both filed an 
original claim and appeared for examination shortly after 
service without mentioning a psychiatric disability, even as 
he pursued claims and provided statements of medical history 
as to other disabilities, is inconsistent with the existence 
of any form of psychiatric disability of the severity alleged 
by the claimant in his subsequent claims. 

The June 1998 medical opinion also supports the denial of 
claim of service connection for an acquired psychiatric 
disability.  The VA physician concludes that the veteran's 
psychiatric disability is the result of an adjustment 
disorder when he left the military and no longer worked.  
That opinion is well supported by a rationale and consistent 
with and reflects review of the correct medical history.  As 
such, it manifestly is entitled far greater weight than the 
medical opinions in support of the claim that lack a 
rationale and are inconsistent with the correct medical 
history.  The veteran's use of alcohol and addiction to 
Benzodiazepine is also noted.  In general, service connection 
may not be granted for alcoholism or drug abuse.  38 U.S.C.A. 
§ 105(a)(West 1991); 38 C.F.R. § 3.301(a)(2001).

Based on the evidence above, the Board concludes that the 
veteran suffers from a psychiatric disability not related to 
his active service.  The veteran's service medical records, 
immediate post-service medical records, the veteran's 
statements regarding his psychiatric disability prior to his 
claim for VA benefits, and the medical opinion of June 1998 
support this determination.  Although the veteran is entitled 
to the benefit of the doubt when the evidence supporting a 
grant of his claim and the evidence supporting a denial of 
his claim are in approximate balance, the benefit of the 
doubt document is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1990).  As stated by 
the Court, where the "preponderance of the evidence" is 
against the claim, the appellant loses and the benefit of the 
doubt doctrine has no application.  Id. at 56.  In this case, 
for the reasons cited above, the evidence is against the 
veteran's claim.



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including claimed post-traumatic stress disorder, 
is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

